Case 4:19-cv-00051-ALM-KPJ Document 10 Filed 01/30/19 Page 1 of 1 PageID #: 160



                        UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF TEXAS - SHERMAN DIVISION


 LURACO HEALTH & BEAUTY, LLC,                         §
     Plaintiff,                                       §      Case No. 3:18-cv-03389-G
                                                      §
 v.                                                   §
                                                      §
 VU TRAN, et al .                                     §
      Defendants.                                     §

                                 NOTICE OF WITHDRAWAL

        COMES NOW Plaintiff Luraco Health & Beauty, LLC (“Plaintiff”) and file this Notice

 of Withdrawal of the Agreed Motion to Amend Case Style and Correct Name, comprising

 Docket Number 9 and attachments 9-1, and 9-2 (“Motion”).

        The Motion was filed in error, and all parties in interest should consider it withdrawn.

                                              Respectfully submitted,




                                              Warren V. Norred, Texas Bar: 24045094
                                              Norred Law, PLLC
                                              515 E. Border, Arlington, Texas 76010
                                              wnorred@norredlaw.com
                                              817-704-3984 O; 817-524-6686 F
                                              Attorney for Plaintiff



 CERTIFICATE OF SERVICE - I certify that a true and correct copy of the attached Motion to
 Amend Case Style was served on the attorneys of record for all parties and those asking for notice
 by the Court’s electronic filing system on January 30, 2019:
                                              /s/ Warren V. Norred
                                              Warren V. Norred




 3:18-cv-03389-G, Withdrawal of Agreed Motion to Amend Case Style                            Page 1
